ICJ_162_SilalaWaters_CHL_BOL_2018-11-15_ORD_01_NA_00_EN.txt.                            INTERNATIONAL COURT OF JUSTICE


                             REPORTS OF JUDGMENTS,
                          ADVISORY OPINIONS AND ORDERS


                        DISPUTE OVER THE STATUS
                   AND USE OF THE WATERS OF THE SILALA
                                (CHILE v. BOLIVIA)


                            ORDER OF 15 NOVEMBER 2018




                                  2018
                           COUR INTERNATIONALE DE JUSTICE


                               RECUEIL DES ARRÊTS,
                        AVIS CONSULTATIFS ET ORDONNANCES


                    DIFFÉREND CONCERNANT LE STATUT
                   ET L’UTILISATION DES EAUX DU SILALA
                                 (CHILI c. BOLIVIE)


                         ORDONNANCE DU 15 NOVEMBRE 2018




3 CIJ1153.indb 1                                            15/05/19 15:58

                                                Official citation :
                           Dispute over the Status and Use of the Waters of the Silala
                                (Chile v. Bolivia), Order of 15 November 2018,
                                           I.C.J. Reports 2018, p. 703




                                            Mode officiel de citation :
                         Différend concernant le statut et l’utilisation des eaux du Silala
                              (Chili c. Bolivie), ordonnance du 15 novembre 2018,
                                           C.I.J. Recueil 2018, p. 703




                                                                                 1153
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-157352-7




3 CIJ1153.indb 2                                                                              15/05/19 15:58

                                                  15 NOVEMBER 2018

                                                       ORDER




                        DISPUTE OVER THE STATUS
                   AND USE OF THE WATERS OF THE SILALA
                            (CHILE v. BOLIVIA)




                    DIFFÉREND CONCERNANT LE STATUT
                   ET L’UTILISATION DES EAUX DU SILALA
                             (CHILI c. BOLIVIE)




                                                  15 NOVEMBRE 2018

                                                   ORDONNANCE




3 CIJ1153.indb 3                                                     15/05/19 15:58

                    703 	




                                   INTERNATIONAL COURT OF JUSTICE


         2018
                                                   YEAR 2018
     15 November
     General List                                15 November 2018
        No. 162

                             DISPUTE OVER THE STATUS
                        AND USE OF THE WATERS OF THE SILALA
                                               (CHILE v. BOLIVIA)




                                                     ORDER


                    Present: 
                             President Yusuf; Vice‑President Xue; Judges Tomka, Abraham,
                             Bennouna, Cançado Trindade, Donoghue, Gaja, Sebutinde,
                             Bhandari, Robinson, Gevorgian, Salam, Iwasawa; Judges
                             ad hoc Daudet, Simma; Registrar Couvreur.



                        The International Court of Justice,
                       Composed as above,
                       After deliberation,
                       Having regard to Article 48 of the Statute of the Court and to Arti-
                    cles 31, 44, 45 and 80 of the Rules of Court,
                       Having regard to the Application filed in the Registry of the Court on
                    6 June 2016, whereby the Government of the Republic of Chile (herein­
                    after “Chile”) instituted proceedings against the Plurinational State of
                    Bolivia (hereinafter “Bolivia”) with regard to a dispute concerning the
                    status and use of the waters of the Silala,
                       Having regard to the Order of 1 July 2016, whereby the Court fixed
                    3 July 2017 and 3 July 2018 as the time-­limits for the filing of the Memo-
                    rial of Chile and the Counter‑Memorial of Bolivia respectively,
                       Having regard to the Memorial duly filed by Chile within the time-limit
                    thus fixed,


                    4




3 CIJ1153.indb 4                                                                                  15/05/19 15:58

                   704 	       status and use of the silala (order 15 XI 18)

                     Having regard to the Order dated 23 May 2018, whereby the Court, at
                   the request of Bolivia, extended until 3 September 2018 the time-limit for
                   the filing of the Counter-­Memorial of the Respondent,
                     Having regard to the Counter-­Memorial duly filed by Bolivia within
                   the time-limit as extended;
                     Whereas, in its Counter-­Memorial, Bolivia states that, “[i]n accordance
                   with Article 80 of the Rules of Court, [it] submits three Counter-­Claims”;
                   
                     Whereas,
                       “[a]s to Bolivia’s Counter-­Claims, Bolivia respectfully requests the
                       Court to adjudge and declare that:
                       (a) Bolivia has sovereignty over the artificial channels and drainage
                           mechanisms in the Silala that are located in its territory and has
                           the right to decide whether and how to maintain them;

                       (b) Bolivia has sovereignty over the artificial flow of Silala waters
                           engineered, enhanced, or produced in its territory and Chile has
                           no right to that artificial flow;
                       (c) Any delivery from Bolivia to Chile of artificially-­flowing waters
                           of the Silala, and the conditions and modalities thereof, including
                           the compensation to be paid for said delivery, are subject to the
                           conclusion of an agreement with Bolivia”;
                       Whereas, in a letter dated 9 October 2018, the Agent of Chile noted
                   that, according to her Government, “such counter-­claims appear[ed] to
                   be a re-­formulation of Bolivia’s defense as a positive claim”; whereas the
                   Agent of Chile stated, however, that in order to expedite the procedure
                   her Government would not contest the admissibility of the counter-­claims
                   contained in the Counter-­Memorial of Bolivia; whereas she further noted
                   that, in Chile’s opinion, a second round of written pleadings was not
                   ­warranted because the legal arguments and evidence put forward by the
                    Parties in their written pleadings provided the Court with all the elements
                    necessary to decide on the merits of the case; whereas, with reference to
                    the right of Chile, under Article 80, paragraph 2, of the Rules of Court,
                    to present its views in writing on the counter-­claims of Bolivia in an add­
                    itional pleading, she indicated that, according to her Government, for the
                    reasons already expressed, no such additional pleading was required; and
                    whereas she conveyed Chile’s position that the dispute should immedi-
                   ately proceed to the oral phase of the proceedings;


                     Whereas, in a letter dated 17 October 2018, the Agent of Bolivia stated
                   that his Government considered that a second round of written pleadings
                   was essential and that it would not be appropriate for the counter-­claims
                   to be argued exclusively during the oral phase; whereas the Agent of

                   5




3 CIJ1153.indb 6                                                                                   15/05/19 15:58

                   705 	         status and use of the silala (order 15 XI 18)

                   Bolivia contended that, by virtue of Bolivia’s counter-­claims, the scope of
                   the case had been expanded and that Bolivia had the right to present fur-
                   ther evidence regarding its counter‑claims and to be able to ascertain
                   Chile’s position in response to those counter-­claims;
                      Whereas, at a meeting held by the President of the Court with the
                   Agents of the Parties on 17 October 2018, the Agent of Chile reiterated
                   the fact that her Government did not intend to contest the admissibility
                   of the counter-­claims of Bolivia and that, in its opinion, a second round
                   of written pleadings was not warranted in the circumstances of the case;
                   whereas, in particular, the Agent of Chile stated that, on the basis of the
                   written pleadings already filed by the Parties, the Court had at its disposal
                   all the elements necessary to decide on the merits of the case; whereas the
                   Agent of Chile indicated that, should the Court decide that a second
                   round of written pleadings was necessary, her Government was of the
                   view that those pleadings should only deal with the counter‑claims; and
                   whereas in terms of time-­   limits, she indicated that Chile would need
                   three months for the preparation of a Reply;
                      Whereas, at that same meeting, the Agent of Bolivia reiterated his Gov-
                   ernment’s position that the case had been expanded by Bolivia’s counter-­
                   claims and that a second round of written pleadings was essential so that
                   both Parties could properly address the factual and legal issues raised by
                   the case, and in particular the issues underpinning the counter-­claims;
                   and whereas he stated that his Government would need three months for
                   the preparation of a Rejoinder;

                      Whereas, taking into account the fact that Chile has not objected to the
                   admissibility of Bolivia’s counter-­claims, the Court does not consider that
                   it is required to rule definitively, at this stage of the proceedings, on the
                   question of whether the conditions set forth in Article 80, paragraph 1, of
                   the Rules of Court have been fulfilled;
                      Whereas, moreover, the Court considers the filing of a Reply by Chile
                   and a Rejoinder by Bolivia to be necessary;
                      Whereas, in order to protect the rights which third States entitled to
                   appear before the Court derive from the Statute, the Court instructs the
                   Registrar to transmit to them a copy of the present Order;
                      Taking account of the views of the Parties,
                     Directs the submission of a Reply by the Republic of Chile and a
                   Rejoinder by the Plurinational State of Bolivia, limited to the Respon-
                   dent’s counter-­claims;
                       Fixes the following time-­limits for the filing of these written pleadings:

                       15 February 2019 for the Reply of the Republic of Chile;
                       15 May 2019 for the Rejoinder of the Plurinational State of Bolivia; and


                   6




3 CIJ1153.indb 8                                                                                      15/05/19 15:58

                    706 	        status and use of the silala (order 15 XI 18)

                        Reserves the subsequent procedure for further decision.

                      Done in English and in French, the English text being authoritative, at
                    the Peace Palace, The Hague, this fifteenth day of November, two thou-
                    sand and eighteen, in three copies, one of which will be placed in the
                    archives of the Court and the others transmitted to the Government of
                    the Republic of Chile and the Government of the Plurinational State of
                    Bolivia, respectively.

                                                       (Signed) Abdulqawi Ahmed Yusuf,
                                                                       President.
                                                           (Signed) Philippe Couvreur,
                                                                         Registrar.




                    7




3 CIJ1153.indb 10                                                                               15/05/19 15:58

